     Case 3:15-cv-02375-MMA-MDD Document 20 Filed 04/27/21 PageID.100 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11    VADIM GAZANCHIYANTS,                                        Case No. 15-cv-2375-MMA (MDD)
12                                               Plaintiff,
                                                                  ORDER RE: JOINT STIPULATION
13    v.                                                          TO DISMISS
14    MIDLAND CREDIT MANAGEMENT,
                                                                  [Doc. No. 18]
      INC.,
15
                                               Defendant.
16
17
18              The parties have filed a joint stipulation to dismiss the action with prejudice
19    pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). See Doc. No. 18.1 Good
20    cause appearing, the Court GRANTS the parties’ joint motion and DISMISSES this
21    action with prejudice. Each party shall bear its own attorneys’ fees and costs. The
22    Court DIRECTS the Clerk of Court to terminate this action in its entirety.
23              IT IS SO ORDERED.
24
25    Dated: April 27, 2021
26
27
28    1
          The Court construes the parties’ stipulation as a joint motion pursuant to Civil Local Rule 7.2.

                                                              1
                                                                                            15-cv-2375-MMA (MDD)
